Citation Nr: 1431140	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to an increased disability rating for left knee posttraumatic arthritis, status-post injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 through August 1981.  He was also enlisted as a member of the Mississippi National Guard from April 1981 through October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hyperthyroidism and to increased disability ratings for residuals of a left tibia and fibula fracture and for left knee posttraumatic arthritis.  From that decision, the Veteran filed a timely Notice of Disagreement (NOD) in February 2009.  After a Statement of the Case (SOC) was issued in June 2010, the Veteran perfected his appeal as to those issues in July 2010, via VA Form 9 substantive appeal.

In a separate May 2010 rating decision, the RO granted service connection for bilateral hearing loss, effective May 1, 2008, and assigned a noncompensable initial disability rating.  In a timely July 2010 NOD, the Veteran contested the initial disability rating assigned.  After an SOC addressing that issue was mailed in October 2011, the Veteran perfected his appeal as to that issue in an October 2011 VA Form 9 Substantive Appeal.

The Veteran testified during a January 2012 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.

In January 2013, the Board denied the Veteran's claim for a disability rating higher than 10 percent for left knee posttraumatic arthritis and remanded his claim for service connection for hyperthyroidism.  The Board directed that on remand, VA was to undertake further development of the Veteran's hyperthyroidism claim, to include:  (1) obtaining the Veteran's personnel records from his Mississippi National Guard Service from April 1981 through October 2006; (2) obtaining the records for any other treatment identified by the Veteran for his hyperthyroidism; and (3) readjudicating the Veteran's claim for service connection for hyperthyroidism.

At the same time that the Appeals Management Center (AMC) in Washington. D.C. was undertaking efforts to perform the above claims development, the Veteran appealed the Board's denial of a higher disability rating for left knee posttraumatic arthritis to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a Joint Motion for Partial Remand, thereby vacating the Board's denial of a higher disability rating for left knee posttraumatic arthritis and remanding that issue for further proceedings by the Board in a manner consistent with the terms of the joint motion.

In the foregoing procedural posture, the issue of the Veteran's entitlement to a disability rating higher than 10 percent for left knee posttraumatic arthritis returns to the Board.  The Board is also satisfied that the previously directed remand action relating to the Veteran's claim for service connection for hyperthyroidism has been performed and reclaims jurisdiction as to that issue as well.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board's January 2013 denial of the Veteran's claim for a disability rating in excess of 10 percent for left knee posttraumatic arthritis has been vacated by the Court and remanded to the Board for further action consistent with a March 2014 joint motion.  In the joint motion, counsel for the Veteran and for the VA Secretary asserted that the Board erred by: (1) relying without explanation or rationale upon VA examinations performed in July 2008, November 2009, and May 2011,, all of which failed to render an opinion as to the Veteran's functional loss due to flare-ups of symptoms in his left knee; and (2) failing to consider the award of a separate disability rating for the Veteran's left knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 for loss of left leg extension.  Hence, the parties assert, the Veteran should be arranged a new VA examination of his left knee disability, and in adjudicating the issue of the Veteran's entitlement to a higher disability rating for his posttraumatic left knee arthritis, the Board must also consider whether a separate disability rating for loss of left leg extension is warranted.

In light of points raised in the parties' joint motion for remand, the Veteran should be arranged to undergo a new VA examination of his left knee to determine the current severity of all manifestations and symptoms associated with his left knee posttraumatic arthritis.  38 C.F.R. § 3.359(c)(4); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).

Regarding the issue of the Veteran's entitlement to service connection for hyperthyroidism, the post-service treatment records show that the Veteran was initially diagnosed with hyperthyroidism in May of 2002.  These records, however, do not express any opinion as to whether the hyperthyroidism was sustained during his active duty service (to include periods of ACDUTRA and INACDUTRA during his enlistment in the Mississippi National Guard from April 1981 through October 2006), or, resulted from an injury or illness sustained during active duty service.  In March 2007, the Veteran underwent a VA examination of his thyroid condition.  Although the examiner confirmed the previous hyperthyroidism diagnosis, she did not offer any opinion as to whether it was related in any way to the Veteran's periods of active duty.  Notably, in his February 2009 Notice of Disagreement, the Veteran alleged that his hyperthyroidism was "aggravated by military service."

In view of the foregoing, the Veteran should also be afforded a new VA examination of his hyperthyroidism to determine whether it was sustained during his active duty service (to include periods of ACDUTRA and INACDUTRA during his enlistment in the Mississippi National Guard from April 1981 through October 2006), resulted from an injury or illness sustained during active duty service, or was aggravated by his active duty service.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examinations described above, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his left knee and/or thyroid condition since May 2011.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for hyperthyroidism and for an increased disability rating for left knee posttraumatic arthritis, currently rated as 10 percent disabling.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations for his thyroid condition and left knee.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his left knee and/or thyroid condition since May 2011.
 
2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his hyperthyroidism, and, whether his hyperthyroid condition is related in any way to the Veteran's active duty service.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed. Based on a review of the claims file and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

	(a)  is it at least as likely as not (i.e., a 50 percent 	probability or greater) that the Veteran's 	hyperthyroidism began during his active duty service 	from May through August of 1981?

	(b)  is it at least as likely as not that the Veteran's 	hyperthyroidism resulted from an injury or illness 	sustained during his active duty service from May 	through August of 1981?

	(c)  does the evidence clearly and unmistakably (i.e., 	undebatably) show that the Veteran's hyperthyroidism 	existed before his enlistment into active duty service 	in May of 1981?  

If so, does the evidence also clearly and unmistakably show that the Veteran's hyperthyroidism was not aggravated (i.e., worsened 	beyond its natural progression) by his active duty service?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, national guard records, post-service treatment records, the Veteran's statements and hearing testimony, and the previous March 2007 VA examination report.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination, to be performed by an appropriate physician, to determine the current symptoms, manifestations, and severity of the Veteran's left knee posttraumatic arthritis.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection of the left knee, range of motion testing, repetitive motion testing, and stability testing.  All findings from such testing should be expressed.  The examiner should also describe any loss of daily or occupational function that is attributable to the left knee disability and/or any associated flare-ups.  All objective evidence of the symptoms resulting in such functional loss should be documented by the examiner.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.
 
5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for hyperthyroidism and for an increased disability rating for left knee posttraumatic arthritis, currently rated as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



